STONE, J.
In a contest between these parties, determined in this court at the June term, 1851, on an application by Mr. Wray for divorce, this court decided that Mrs. Susan M. Wray was insane at the time the acts were *190committed, for which the divorce was sought.—See Wray v. Wray, 19 Ala. 522. The report of that ease was in evidence in this case, as shown by the record.
The proof of her mental condition since that time is probably sufficient to show that, at no time since her deflection from the path of propriety, has she been either legally or morally accountable. We need not, however,, decide this question. Insanity being once established, its continuance is presumed until the contrary is proved. Rawdon v. Rawdon, 28 Ala. 565. The contrary is not proved in this case.
It is claimed for appellant, that as he has proposed to provide for Mrs. Wray a support, and has actually made some provision for her, he should not be decreed to do-what he has already done. If he had, up to the time of the trial, made for his insane wife sufficient provision, and this, independent of any coercive measures through the courts of the country, we would consider the legal question presented. The report of the register, however^ which was confirmed by the chancellor—confirmed, too, without any exceptions to the register’s report—proves conclusively that the support offered and supplied by Mr. Wray is greatly inadequate. This renders a decision of the above question unnecessary.
The principles settled in the case of Mims v. Mims, at the present term, are decisive of this, and prove that the chancellor committed no error.
The decree of the chancellor is affirmed.
Ríos, C. J., not sitting.